PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RICHARD J. DALTON,                     
                Plaintiff-Appellant,
                 v.
CAPITAL ASSOCIATED INDUSTRIES,                  No. 00-2337
INCORPORATED; GEORGE E. SHELTON,
III; WAYNE L. LEHTO; JOHN B.
GUPTON,
              Defendants-Appellees.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                       (CA-99-356-5-3-BR)

                       Argued: April 4, 2001

                      Decided: July 16, 2001

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed in part, vacated in part, and remanded by published opinion.
Judge Michael wrote the opinion, in which Judge Williams and Judge
Motz joined.


                            COUNSEL

ARGUED: R. Frost Branon, Jr., Charlotte, North Carolina, for
Appellant. Samuel Reid Russell, III, PATTERSON, DILTHEY,
CLAY & BRYSON, L.L.P., Raleigh, North Carolina, for Appellees.
2             DALTON v. CAPITAL ASSOCIATED INDUSTRIES
ON BRIEF: Ronald C. Dilthey, PATTERSON, DILTHEY, CLAY &
BRYSON, L.L.P., Raleigh, North Carolina, for Appellees.


                             OPINION

MICHAEL, Circuit Judge:

   Capital Associated Industries, Inc. (CAI) erroneously reported to
Richard Dalton’s prospective employer that he had been convicted of
felony assault. Dalton sued CAI and three of its employees under the
Fair Credit Reporting Act (FCRA), 15 U.S.C. §§ 1681e(b) and 1681k,
for following inadequate procedures in reporting his criminal history.
Dalton also asserted several state law claims against the defendants.
The district court threw out all of Dalton’s claims, with some dis-
missed under Rule 12(b)(6) and some disposed of on summary judg-
ment under Rule 56. This appeal deals only with the summary
judgment and focuses mainly on whether there are triable issues on
Dalton’s claims that CAI’s failure to follow FCRA-mandated proce-
dures led it to issue a false report on his criminal record. We vacate
the award of summary judgment to CAI on Dalton’s FCRA claims
because he has proffered evidence that reveals disputed issues of
material fact. We affirm the grant of summary judgment on all other
claims.

                                  I.

    Because Dalton was the nonmovant in the summary judgment pro-
ceedings, we recite the facts in the light most favorable to him, draw-
ing all justifiable inferences in his favor. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986). In early May 1998 Dalton had
a job interview with Sumitomo Electric Lightwave Corp. (Sumitomo)
at its offices in Research Triangle Park, North Carolina. Dalton, who
was seeking the position of West Coast Regional Sales Manager,
filled out an employment application during his visit with the com-
pany. The application form asked whether Dalton had been convicted
of a felony in the past seven years. In 1993 Dalton was charged in
Colorado with second degree assault, a felony, but he ultimately pled
guilty to third degree assault, a misdemeanor. Accordingly, he truth-
              DALTON v. CAPITAL ASSOCIATED INDUSTRIES                 3
fully stated on the application that he had not been convicted of a fel-
ony. At the end of the interview Sumitomo offered Dalton the sales
manager position "contingent upon . . . successful completion of edu-
cational, employment and criminal background investigations."

   To conduct the criminal background check on Dalton, Sumitomo
engaged CAI, a North Carolina-based employers’ association that
provides a variety of services for its members, including background
investigations on job applicants. Sumitomo specifically asked CAI to
investigate whether Dalton had a criminal record anywhere in the
Denver, Colorado, area, where Dalton had lived until shortly before
his interview. CAI did not perform the criminal records investigation
itself. Rather, it engaged SafeHands, Inc. to perform the task. CAI had
been using SafeHands to do criminal background investigations for
about a year and had found the firm to be reliable. But SafeHands did
not perform the Dalton check either; SafeHands hired Guaranty
Research Services, Inc. (GRS). GRS, from its own offices, ran a state-
wide computer search of criminal records for all Colorado counties.
This search revealed that Dalton had a criminal record in Jefferson
County. Because the computer database did not reveal the nature of
the charge, a GRS employee called the Jefferson County clerk’s
office. A clerk told the GRS employee that Dalton had been convicted
of third degree assault, which the clerk erroneously said was a felony.
GRS sent this information — that Dalton had been convicted of a fel-
ony, third degree assault — to SafeHands without taking any steps to
verify its accuracy. SafeHands, in turn, sent it to CAI, which deliv-
ered it to Sumitomo. Neither CAI nor SafeHands took any indepen-
dent steps to verify the substance of GRS’s criminal history report on
Dalton.

   While Sumitomo was waiting for the results of the criminal records
check, it proceeded to verify Dalton’s employment history. Sumitomo
discovered that he had significantly misstated his periods of employ-
ment with two prior employers. Dalton reported on his application
that he had worked for Fiber Optic Network Solutions from January
1991 through January 1992; in fact, he had worked for that firm from
June 1992 through December 1992. Dalton reported that he had
worked for Telect, Inc. from 1989 through 1991, but in fact he had
only worked there from February 1991 through December 1991.
4             DALTON v. CAPITAL ASSOCIATED INDUSTRIES
   Based upon the results of the criminal and employment background
checks, Sumitomo decided to withdraw its offer to Dalton, pending
further investigation. On May 14, 1998, a Sumitomo representative
called Dalton, informing him that the offer was being withdrawn
because he had been convicted of a felony. (The representative did
not mention the inaccurate employment history appearing in Dalton’s
application.) Dalton denied that he had been convicted of a felony,
and the representative promised to call CAI to confirm the accuracy
of the criminal records check. The Sumitomo representative called
Dalton back a half-hour later and told him that CAI was standing by
its report that he had a felony conviction. CAI, nevertheless, began to
reinvestigate whether Dalton was a convicted felon.

   The next day, May 15, 1998, Dalton called CAI directly to chal-
lenge the accuracy of its records check. CAI claims that by the time
Dalton called, it had discovered that he was not a convicted felon.
According to CAI, it told Dalton during this conversation that it had
made a mistake. Dalton, on the other hand, claims that CAI told him
that it was standing by its report. Regardless, sometime that day CAI
discovered its mistake and contacted Sumitomo to correct the initial
report. Wayne Lehto, a CAI representative, called the Jefferson
County, Colorado, clerk’s office. The clerk who answered the tele-
phone told Lehto that Dalton had been convicted of third degree
assault, which the clerk said was a felony. However, when Lehto
pressed the clerk about whether third degree assault was really a fel-
ony, the clerk transferred Lehto to another court clerk. The second
clerk informed Lehto (correctly) that third degree assault was a mis-
demeanor, not a felony. Lehto telephoned Sumitomo immediately,
advising the company that CAI had made a mistake and that Dalton
had only been convicted of a misdemeanor. According to Dalton, no
one from Sumitomo or CAI ever told him that the mistake had been
corrected.

   Sumitomo spent the next few weeks reevaluating Dalton’s employ-
ment application. A company representative again contacted Dalton’s
previous employers, this time for recommendations. Two of these
prior employers said that they would not rehire Dalton. A Sumitomo
human resources manager called Dalton about the inaccuracies in his
employment history. According to the manager, he asked Dalton on
two separate occasions to provide Sumitomo "with a written explana-
               DALTON v. CAPITAL ASSOCIATED INDUSTRIES                 5
tion of the discrepancies." Dalton did not respond. Because he failed
to submit a written explanation, Sumitomo decided not to consider
him any further for the regional sales manager position. On June 16,
1998, Sumitomo wrote Dalton as follows: "Based on the discrepan-
cies in your background check and the length of time it is taking for
you to provide clarifying information we will no longer consider you
as a candidate for employment." Sumitomo eventually hired another
person to fill the job.

   Dalton sued CAI and three of its employees, claiming that they vio-
lated FCRA, committed libel per se, intentionally interfered with his
prospective economic advantage, and violated the North Carolina
Unfair Trade Practices Act (UTPA). The district court dismissed Dal-
ton’s UTPA claim and his FCRA claims against the three employees
of CAI. Later, the district court granted summary judgment to CAI on
Dalton’s FCRA claims and summary judgment to all four defendants
on Dalton’s claims for libel and interference with prospective eco-
nomic advantage. Dalton appeals the summary judgment order, but
not the order dismissing his UTPA claim or his FCRA claims against
the individual defendants. We review the district court’s grant of sum-
mary judgment de novo. See Higgins v. E.I. DuPont de Nemours &
Co., 863 F.2d 1162, 1167 (4th Cir. 1988).

                                   II.

   Congress enacted FCRA in 1970 out of concerns about abuses in
the consumer reporting industry. See S. Rep. No. 91-517, at 3 (1969);
116 Cong. Rec. 35941 (1970) (statement of Sen. Proxmire); id. at
36570 (statement of Rep. Sullivan); see also Guimond v. Trans Union
Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995); St. Paul Guard-
ian Ins. Co. v. Johnson, 884 F.2d 881, 883 (5th Cir. 1989); Hovater
v. Equifax, Inc., 823 F.2d 413, 416-17 (11th Cir. 1987). Employers
were placing increasing reliance on consumer reporting agencies to
obtain information on the backgrounds of prospective employees.
Congress found that in too many instances agencies were reporting
inaccurate information that was adversely affecting the ability of indi-
viduals to obtain employment. As Representative Sullivan remarked,
"with the trend toward . . . the establishment of all sorts of computer-
ized data banks, the individual is in great danger of having his life and
character reduced to impersonal ‘blips’ and key-punch holes in a
6             DALTON v. CAPITAL ASSOCIATED INDUSTRIES
stolid and unthinking machine which can literally ruin his reputation
without cause, and make him unemployable." 116 Cong. Rec. 36570
(1970). In enacting FCRA Congress adopted a variety of measures
designed to insure that agencies report accurate information. Two of
these measures, 15 U.S.C. §§ 1681e(b) and § 1681k, deal with the
procedures consumer reporting agencies must follow when collecting
and transmitting information. Congress also gave individuals the right
to sue reporting agencies for violations of FCRA. Id. §§ 1681n,
1681o.

   CAI is a consumer reporting agency that is subject to FCRA. Dal-
ton claims that CAI used inadequate procedures in reporting about his
criminal history in violation of §§ 1681e(b) and 1681k. In considering
Dalton’s argument that the district court erred in granting summary
judgment to CAI on his FCRA claims, we take up three issues: first,
whether there is a material factual dispute concerning Dalton’s claims
that CAI violated its duties under §§ 1681e(b) and 1681k; second,
whether Dalton has proffered sufficient evidence to show that CAI’s
violations were either negligent or willful; and third, whether we may
affirm CAI’s summary judgment on the alternative ground (not relied
upon by the district court) that Dalton has not suffered any damages
due to CAI’s actions.

                                 A.

   Dalton’s first FCRA claim is that CAI followed unreasonable pro-
cedures in violation of § 1681e(b) when it prepared the report for
Sumitomo about his criminal history. Section 1681e(b) provides that
"[w]henever a consumer reporting agency prepares a consumer report
it shall follow reasonable procedures to assure maximum possible
accuracy of the information concerning the individual about whom
the report relates." Thus, a consumer reporting agency violates
§ 1681e(b) if (1) the consumer report contains inaccurate information
and (2) the reporting agency did not follow reasonable procedures to
assure maximum possible accuracy. See, e.g., Guimond, 45 F.3d at
1333; Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1156
(11th Cir. 1991); Stewart v. Credit Bureau, Inc., 734 F.2d 47, 51
(D.C. Cir. 1984). The district court concluded that CAI’s report to
Sumitomo contained accurate information about Dalton’s criminal
               DALTON v. CAPITAL ASSOCIATED INDUSTRIES                 7
record and that CAI used reasonable procedures in preparing the
report. The current record does not support these conclusions.

   CAI claimed in its motion for summary judgment, and the district
court agreed, that CAI reported accurate information. Dalton, how-
ever, proffered specific facts that create a triable issue of fact on the
question of accuracy. To make out a "violation under § 1681e(b), a
consumer must present evidence tending to show that a credit report-
ing agency prepared a report containing inaccurate information." Gui-
mond, 45 F.3d at 1333. See also Washington v. CSC Credit Servs.
Inc., 199 F.3d 263, 267 n.3 (5th Cir. 2000); Philbin v. Trans Union
Corp., 101 F.3d 957, 964 (3d Cir. 1996); Spence v. TRW, Inc., 92
F.3d 380, 382 (6th Cir. 1996); Henson v. CSC Credit Servs., 29 F.3d
280, 284 (7th Cir. 1994); Cahlin, 936 F.2d at 1156; Koropoulos v.
Credit Bureau, Inc., 734 F.2d 37, 39 (D.C. Cir. 1984). A report is
inaccurate when it is "patently incorrect" or when it is "misleading in
such a way and to such an extent that it can be expected to [have an]
adverse[ ]" effect. Sepulvado v. CSC Credit Servs., 158 F.3d 890, 895
(5th Cir. 1998).

   The accuracy issue in this case turns on whether CAI’s report indi-
cates that Dalton had been convicted of a felony. CAI’s report stated
that the following record about Dalton "was found to be on file" in
the clerk’s office in Jefferson County, Colorado:

    93F1735 - 9/26/93 - Felony - Third degree assault - 1/26/94
    - Guilty - 710 days suspended sentence, 20 days jail sen-
    tence, 2 years probation

CAI argues that the report is accurate because it does not explicitly
state that Dalton was guilty of a felony. However, a reasonable jury
could read the report as plainly indicating that Dalton was found
guilty of a felony, third degree assault. (Third degree assault is actu-
ally a misdemeanor in Colorado.) The report gives no indication that
Dalton pled guilty to a crime that was different from the felony that
was charged. If a jury concludes, as it reasonably could, that the
report indicates that Dalton was guilty of a felony, inaccuracy would
be established because it is undisputed that Dalton pled guilty to a
misdemeanor. In short, the evidence in the summary judgment record
is sufficient to create a triable issue on the accuracy of the report.
8              DALTON v. CAPITAL ASSOCIATED INDUSTRIES
   We next consider whether the district court erred in concluding that
CAI "follow[ed] reasonable procedures to assure maximum possible
accuracy of the information" about Dalton, as required by § 1681e(b).
We note first that the circuits appear to be split on who bears the bur-
den of proof on this issue. Specifically, must the plaintiff show that
the reporting agency did not follow reasonable procedures, or must
the agency show that it did? Compare Stewart, 734 F.2d at 51 & n.5
(holding that plaintiff bears the burden), with Guimond, 45 F.3d at
1333 (suggesting that consumer reporting agency bears the burden);
Cahlin, 936 F.2d at 1156 (same). Nothing in the statute suggests that
a plaintiff is relieved of the burden of showing that the agency failed
to follow reasonable procedures. See, e.g., Edison v. Dep’t of Army,
672 F.2d 840, 842 (11th Cir. 1982) (applying the "traditional rule
imposing the burden of proof on the plaintiff" when the statute is
silent as to who bears the burden). Indeed, § 1681e(b) stands in con-
trast to two other FCRA sections, in which Congress explicitly places
the burden on the consumer reporting agency to show the reasonable-
ness of its procedures when it seeks to avail itself of liability exemp-
tion provisions. See §§ 1681d(c), 1681m(c); see also Stewart, 734
F.2d at 51 n.5 (concluding that these sections show that Congress
"‘knew how’ to shift the burden from plaintiff" to the consumer
reporting agency). Therefore, we hold that the plaintiff bears the bur-
den under § 1681e(b) to show that the consumer reporting agency did
not follow reasonable procedures.*

   The issue of whether the agency failed to follow "reasonable proce-
dures" will be a "jury question[ ] in the overwhelming majority of
cases." Guimond, 45 F.3d at 1333. See also Andrews v. TRW Inc., 225
F.3d 1063, 1068 (9th Cir. 2000) ("It would normally not be easy for
a court as a matter of law to determine whether a given procedure was
reasonable in reaching the very high standard set by the statute . . . .");
cf. also Stewart, 734 F.3d at 51 (stating that a plaintiff need only
"minimally present some evidence" of unreasonableness). This case
is easily grouped within the "overwhelming majority of cases." Gui-
mond, 45 F.3d at 1333. Specifically, Dalton has created a dispute of
material fact as to whether CAI followed unreasonable procedures by

  *We express no view as to whether an inaccuracy can be so egregious
that it creates a presumption that the agency’s procedures were unreason-
able. See Philbin, 101 F.3d at 965-66; Stewart, 734 F.2d at 52.
               DALTON v. CAPITAL ASSOCIATED INDUSTRIES                 9
failing to instruct its subvendors on the proper sources of criminal his-
tory information. CAI engaged SafeHands, which in turn engaged
GRS. After GRS discovered through its own computer search that
Dalton had a criminal record in Jefferson County, Colorado, it called
the clerk’s office there. The record suggests that GRS did not simply
rely on the clerk to read information from Dalton’s case file or from
the clerk’s computer database. See Henson v. CSC Credit Servs., 29
F.3d 280, 285 (7th Cir. 1994) (holding that reliance on actual court
records constitutes a reasonable procedure). Instead, the inference is
that the clerk read from the computer database that Dalton had been
convicted of third degree assault, but then offered his or her own legal
opinion that third degree assault is a felony under Colorado law. CAI
had no procedures governing the sources that a subvendor could rely
upon in collecting information for a criminal background report. A
jury could properly conclude that it was an unreasonable procedure
to rely on a clerk’s informal opinion on the crucial question of
whether a specific crime is a felony and that CAI should have had
procedures in place to instruct its subvendors on the appropriate
sources for reliable information about a person’s criminal record.
Accordingly, the district court erred in granting summary judgment in
favor of CAI on the issue of whether it failed to follow reasonable
procedures.

   Dalton’s second FCRA claim is that CAI violated § 1681k. Section
1681k deals with consumer reports in the employment context. (Sec-
tion 1681e(b), which we just discussed, regulates the preparation of
consumer reports in general.) Section 1681k creates heightened stan-
dards for procedures used to collect information for employment pur-
poses. To fall within this section, the consumer report must contain
matters of public record that are likely to have an adverse effect upon
a consumer’s ability to obtain employment. Id. § 1681k. When a con-
sumer reporting agency furnishes such a report, it is obligated to do
one of two things. The agency must either notify the consumer at the
time the report is transmitted to the user or "maintain strict procedures
designed to ensure that [the information] . . . is complete and up to
date." Id. § 1681k(1), (2). CAI concedes that its report of Dalton’s
criminal history information falls within this section. CAI further con-
cedes that it did not notify Dalton at the time it reported his criminal
history information to Sumitomo. The issue, then, is whether there is
a disputed issue of fact over whether CAI maintained "strict proce-
10            DALTON v. CAPITAL ASSOCIATED INDUSTRIES
dures" to ensure that Dalton’s criminal record was complete and up
to date. Because (as we held above) there is a factual dispute over
whether CAI followed reasonable procedures, we necessarily hold
that there is a factual dispute over whether it followed strict proce-
dures. We leave for another day the determination of what constitutes
"strict," as opposed to "reasonable," procedures. See Equifax v. FTC,
678 F.2d 1047, 1049 n.4 (11th Cir. 1982) (noting that the distinction
between strict and reasonable procedures is "clearly not without sig-
nificance"); Obabueski v. IBM Corp., 137 F. Supp. 2d 320, 348
(S.D.N.Y. 2001) (same). For these reasons, we conclude that the dis-
trict court erred in granting summary judgment to CAI on the issue
of whether CAI followed strict procedures.

                                  B.

   Dalton argues that the district court erred in its conclusion that
"[e]ven assuming CAI violated" the provisions of FCRA, there is no
liability because CAI did not act either willfully or negligently. FCRA
does not impose strict liability on consumer reporting agencies for
inaccuracies in reporting. Instead, FCRA imposes liability for negli-
gent noncompliance with the Act, and it allows for enhanced penalties
for willful violations. See 15 U.S.C. §§ 1681n, 1681o. Here, Dalton
has proffered evidence to show that CAI was negligent, but not will-
ful, in failing to follow required procedures.

   A showing of malice or evil motive is not required to prove willful-
ness under the Act. See, e.g., Stevenson v. TRW, Inc., 987 F.2d 288,
294 (5th Cir. 1993); Yohay v. City of Alexandria Employees Credit
Union, 827 F.2d 967, 972 (4th Cir. 1987). The plaintiff must only
show that the defendant "knowingly and intentionally committed an
act in conscious disregard for the rights" of the consumer. Pinner v.
Schmidt, 805 F.2d 1258, 1263 (5th Cir. 1986). See also Stevenson,
987 F.2d at 294; Yohay, 827 F.2d at 972. Even though summary judg-
ment is "seldom appropriate" on whether a party possessed a particu-
lar state of mind, evidence that CAI acted willfully is wholly lacking.
See Magill v. Gulf & W. Indus., Inc., 736 F.2d 976, 979 (4th Cir.
1984). Dalton has not shown, for example, that CAI was aware that
its subvendors relied upon informal legal opinions from court clerks.
There is no evidence that other consumers have lodged complaints
similar to Dalton’s against CAI. Indeed, CAI had used SafeHands for
              DALTON v. CAPITAL ASSOCIATED INDUSTRIES               11
about a year and had found the firm to be reliable. Further, CAI cor-
rected its mistake one day after Dalton challenged the accuracy of the
report. Accordingly, no reasonable jury could conclude that CAI
acted willfully in violating §§ 1681e(b) or 1681k. Nevertheless, a jury
could properly conclude that CAI acted negligently. CAI had no pro-
cedures in place to instruct its subvendors on the appropriate sources
for reliable information on criminal records. A reasonable jury could
conclude that CAI’s failure to have such procedures was a negligent
violation of FCRA.

                                  C.

   CAI argues that we may affirm its award of summary judgment on
Dalton’s FCRA claims on the ground that Dalton cannot show that he
suffered damages due to any action by CAI. The district court did not
rely on this ground. However, in dismissing Dalton’s interference
with prospective economic advantage claim, the court concluded that
"plaintiff’s alleged injury, i.e., not obtaining employment with Sumi-
tomo, did not result from defendants’ actions." CAI argues that this
same analysis applies to Dalton’s FCRA claims. We agree with the
district court that Dalton cannot show that CAI’s false report played
a role in Sumitomo’s decision not to hire him for the position. CAI
promptly corrected its mistake, informing Sumitomo that Dalton had
not been convicted of a felony. Sumitomo then continued to consider
Dalton for the sales manager position. Sumitomo ultimately decided
not to hire him because he failed to submit a written explanation on
the inaccuracies in his application relating to his employment history.

   Even though CAI’s false report is not what prevented Dalton from
getting a job with Sumitomo, we are hesitant to say that the district
court necessarily would have concluded that Dalton could not show
that CAI caused him any damages on his FCRA claims. On his inter-
ference claim Dalton had to show that damages arose out of Sumito-
mo’s decision to terminate relations with him. See, e.g., Burgess v.
Busby, 544 S.E.2d 4, 9-10 (N.C. Ct. App. 2001). On his FCRA claims
Dalton need only show that he suffered damages from the false report,
regardless of how Sumitomo reacted to the report. Specifically, Dal-
ton alleges that he suffered emotional distress and loss of reputation
as a result of the false report. Damages for such injuries are recover-
able under FCRA. See Cousin v. Trans Union Corp., 246 F.3d 359,
12            DALTON v. CAPITAL ASSOCIATED INDUSTRIES
369 n.15 (5th Cir. 2001); Bakker v. McKinnon, 152 F.3d 1007, 1013
(8th Cir. 1998); Guimond, 45 F.3d at 1333; Zamora v. Valley Fed.
Savs. & Loan Ass’n, 811 F.2d 1368, 1371 (10th Cir. 1987). We
decline to affirm the award of summary judgment on the FCRA
claims against CAI on the alternative ground (not considered by the
district court) that Dalton cannot prove any damages whatsoever.
Nevertheless, the question of whether Dalton can prove damages for
emotional distress or loss of reputation under his FCRA claims may
be considered in summary judgment proceedings on remand, if the
appropriate motion is made.

                                  D.

  For the foregoing reasons, we vacate the grant of summary judg-
ment to CAI on Dalton’s claims under §§ 1681e(b) and 1681k of
FCRA.

                                 III.

   Dalton also appeals the award of summary judgment to CAI and
the three individual defendants on his state law claims for libel and
interference with prospective economic advantage. After considering
the briefs, the joint appendix, and the oral arguments of counsel, we
rely substantially on the reasoning of the district court to affirm the
summary judgment for the defendants on these two claims. See Dal-
ton v. Capital Associated Indus., Inc., No. 5:99-CV-356-BR(3), at 3-
7 (E.D.N.C. Sept. 7, 2000).

                                 IV.

   We vacate the judgment insofar as it awards summary judgment to
CAI on Dalton’s FCRA claims, and we remand for further proceed-
ings on those claims. The judgment is otherwise affirmed.

                                   AFFIRMED IN PART, VACATED
                                      IN PART, AND REMANDED